Quinn, Chief Judge
(dissenting) ;
On occasion I have, perhaps, gone further than my brothers in favoring elimination of the “darkness of misunderstanding” in the sentence procedure. See my dissents in United States v Kiger, 13 USCMA 522, 33 CMR 54; United States v Cleckley, 8 USCMA 83, 23 CMR 307. Consequently, I share the view that within the limits of the court-martial’s sentence power, it is better to tell the court members the basis upon which the maximum sentence is computed. In general, knowledge of the relative seriousness of the offenses found, and the part each offense plays in the determination of the maximum to be considered by the court-martial, can lead to a more appropriate sentence. See United States v Rhodes, 11 USCMA 735, 29 CMR 551; cf. United States v Green, 11 USCMA 478, 29 CMR 294. It may be doubted, however, whether the general rule is helpful to an accused in a case such as this, in which the maximum is based in part upon previous convictions. But, the question of desirability need not detain me. The court-martial here adjudged the maximum sentence. In view of that fact, I don’t see how the accused was hurt by the failure to instruct on the separate elements that made up the maximum. See United States v Smith, 12 USCMA 595, 31 CMR 181.
Without the instruction, the court-martial had two choices; with it, it had exactly the same choices. In either ease it could consider that, notwithstanding the previous convictions, the circumstances of the offenses and the accused’s background justified a sentence less than the maximum; or it could consider that the previous convictions and the other relevant circumstances justified the imposition of a maximum sentence. The court chose discharge and maximum confinement as an appropriate sentence. That choice rendered wholly unimportant the specific means by which these components became part of the maximum sentence. I would affirm the decision of the board of review.